                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

RODNEY DEWAYNE MOSBY, SR.
ADC # 113836                                                                  PLAINTIFF

v.
                              Case No. 4:19-cv-00504 BSM

KAREN GRANT, LPN, Head Nurse,
Faulker County Sheriff’s Office, Unit 2                                     DEFENDANT


                                         ORDER

       The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Joe J. Volpe [Doc. No. 10] has been received. After careful review of the record, the

RD is adopted. The case is dismissed without prejudice for failure to prosecute. An in forma

pauperis appeal would not be taken in good faith. 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED this 9th day of October 2019.




                                                   UNITED STATES DISTRICT JUDGE
